Title: To Thomas Jefferson from Eben Larkin, 10 December 1808
From: Larkin, Eben
To: Jefferson, Thomas


                  
                     Sir
                     
                     Boston. Dec 10. 1808
                  
                  hearing that the enclosed Phamplet, has met with the approbation of the Friends of your Administration; in Washington. and that it has not been printed there,—I take the liberty to inclose you a Copy
                  being with respect & high Consideration your most Obedient hum Sert
                  
                     Eben Larkin
                     
                  
               